DETAILED ACTION

In view of the Appeal Brief filed on January 20, 2021, PROSECUTION IS HEREBY REOPENED. Prosecution of this application has been reopened in order to clarify the rejection of the claims in view of Kusase [US 2016/0164386] set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SHAWKI S ISMAIL/             Supervisory Patent Examiner, Art Unit 2837                                                                                                                                                                                           


Note: The following Office action is directed toward the last entered Claim set filed 06/30/2020.
Notice of Pre-AIA  or AIA  Status


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites an equation wherein the numerator is the derivative of (F_tot) which is a constant number divided by a denominator that is a derivative of a constant number δi, which is also a constant number.  This results in an equation that always results in 0 regardless of the values of either the numerator of the denominator.  Since no equation(s) has been defined for neither F_tot nor δi, it is unclear what limitations/structure is being recited by this limitation.  Appropriate correction is required.
Claim 3 recites an equation wherein the numerator is the derivative of (F_tot) which is a constant number divided by a denominator that is a derivative of a constant number δo, which is also a constant number.  This results in an equation that always results in 0 regardless of the values of either the numerator of the denominator.  Since no equation(s) has been defined for neither F_tot nor δo, it is unclear what limitations/structure is being recited by this limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kusase [US 2016/0164386].
Claim 1, Kusase discloses a multi-stator rotating electrical machine [10A] comprising: an inner stator [14]; an outer stator [13]; a rotor [15] provided radially between inner stator and the outer stator [figure 1]; an inner gap distance [G] between the rotor and the inner stator; and an outer gap distance [G] between the rotor and the outer stator [paragraph 0046].

Kusase teaches both the average of the inner gap [G] and the average of the outer gap [G] a result effective variable [paragraph 0046] that can be adjusted in order to optimize torque and tolerance to vibration [paragraph 0046], wherein the gap distance between the inner gap and the outer gap is a result effective variable [paragraph 0046; “In addition, the outer gap G between the outer stator 13 and the rotor 15 may be set to the same value as or a different value from the inner gap G between the inner stator 14 and the rotor 15.”] that further serve to optimize torque and tolerance to vibration [paragraph 0046].
Examiner note, although the instant application uses the terms “average of the inner gap distance” and “average of the outer gap distance” it is normal in the art for a single numerical gap between a rotor and a stator be disclosed as taught by Kusase which one skilled in the art would recognize as the average gap distance.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the size of the inner gap δi to be smaller, between 75 to 80 percent of the outer gap δo based on desired torque, as Kusase teaches that the air gap size can be changed to adjust the resulting torque and tolerance to vibration [paragraph 0046], since it has been held that In re Aller, 105 USPQ 233.
Claim 2, as best understood, Kusase as modified discloses the multi-stator rotating electrical machine according to claim 1, wherein the average of the inner gap δi distance satisfies the following equation: (d(F_tot))/dδi=0, where F_tot represents total radial force.  Since δi is a constant number which represents the distance of the inner gap, the derivative of δ1 equals 0 regardless of the value of F_tot yielding 0=0.  Since F_tot is a constant number which represents the total radial force, the derivative of F_tot equals 0 regardless of the value of F_tot.  Since δi is a constant number which represents the average of the outer gap, the derivative of δi equals 0 regardless of the value δi.  Therefore the equation always yields 0 regardless of the values of F_tot or δi.
Claim 3, as best understood, Kusase as modified discloses the multi-stator rotating electrical machine according to claim 1, wherein the average of the outer gap δo distance satisfies the following equation: (d(F_tot))/dδo=0, where F_tot represents total radial force.  Since F_tot is a constant number which represents the total radial force, the derivative of F_tot equals 0 regardless of the value of F_tot.  Since δo is a constant number which represents the average of the outer gap, the derivative of δo equals 0 regardless of the value δo.  Therefore the equation always yields 0 regardless of the values of F_tot or δo.

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
Regarding Applicant arguments under section A.
In response, that the average inner gap δi distance, average outer gap δo distance and the total radial force F_tot are constants as defined in the claim. No equations to calculate any of the variables are claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant arguments under section B.
In response, Kusase discloses an annular outer gap G and an annular inner gap G as a single value.  One skilled in the art would understand the disclosure of a gap size to be an average gap when it is the only value is disclosed as gap distance.  
In response Kusase discloses that the outer gap G between the outer stator 13 and the rotor 15 may be set to a different value from the inner gap G between the inner stator 14 and the rotor 15 [paragraph 0046].  Kusase defines both gaps as result effective variable [paragraph 0046] that can be adjusted in order to optimize torque and tolerance to vibration [paragraph 0046]. Kause additionally defines the relative difference is gap size between the inner gap and the outer gap are result effective variables [paragraph 0046].  Specifically in paragraph 0046, or a different value from the inner gap G between the inner stator 14 and the rotor 15.  Therefore if the individual inner and outer gaps are a result effective variable, and Kusase discloses that the inner and outer gaps can be of different size, then this is also result effective open to experimentation to obtain the best ratio. This supports experimenting with an inner gap to outer gap ratio other than 100%, wherein the applicant claims 75% to 80% which is close to the specially disclose 100% and not outside of routine experimentation unlike for example 10% to 20%.  It is known in the prior the changing the gap distance changes the radial force as evidenced by Diedrichs [US 2014/0184174] in paragraphs 0007, 0053, 0054 and 0055. There this is not a new and unexpected result. 

Applicant's arguments filed 06/30/2020 have been fully considered but they are not persuasive. 
Applicant contends that  “contrary to the Office Action's assumption, inner gap distance (5i) and outer gap distance (5o) are not constants. It is well known in the art that gap asymmetries (e.g., air gap asymmetries) are encountered in almost all types of electric machines.”
In response, that the inner gap δi distance, outer gap δo distance and the total radial force Ftot are constants as defined in the claim.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., inner gap δi distance, outer gap δo distance and the total radial force Ftot are variables which vary depending on the position of the rotor relative to the stator, ie.as function rotor position) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant contends that Kusase does not describe "an average" of either the annular outer gap G or the annular inner gap G.
 “First, [0046] does not describe "an average" of either the annular outer gap G or the annular inner gap G. In fact, the entire description of Kusase lacks any suggestion regarding an average of the outer gap and an average of the inner gap. Thus, Kusase does not suggest the features of the claimed "average of the inner gap distance" and "average of the outer gap distance."

In response, Kusase discloses a singular value for outer gap G or the annular inner gap G.
Although the instant application uses the terms “average of the inner gap distance” and “average of the outer gap distance” it is normal in the art for a single numerical gap between a rotor and a stator be disclosed as taught by Kusase which one skilled in the art would recognize as the average gap distance as it represents the distance between the rotor and the stator at any point in the gap.
Applicant contends that Kusase does not disclose an average of the inner gap distance is between 75 and 80 percent of an average of the outer gap distance.
“Second, [0046] discusses two factors for guiding the selection of air gaps: ease of flow of magnetic flux across the air gaps and avoidance of contact between the rotor and the stators in case of vibrations, external shocks or the like. It is noted that both factors are linked/symmetric in that the same physical laws apply equally to the inner air gap and the outer air gap, such that a skilled artisan would have no reason to assign different gap distances. This is suggested by the fact that Kusase uses the same notation "G" for both the outer and inner gap distances. Although [0046] briefly mentions "a different value," this passage does not clearly teach or suggest that the inner gap is set to a smaller value compared to the outer gap. It is further noted that claim 1 does not cover any gap ratio different from 100%, but instead the claim is limited to the narrow range of 75-80% where the machine behaves particularly advantageously, as explained in [0007] of the present application. Kusase's blanket generalization of "a different value" is not accompanied by any physical reasoning. The reference merely provides the skilled artisan with only knowledge of linked/symmetric factors. Kusase does not give any explanation for why it is expected to have better behavior when the gap ratio is something other than 100%, let alone a gap ratio between 75% and 80%.”
In response Kusase discloses that the outer gap G between the outer stator 13 and the rotor 15 may be set to a different value from the inner gap G between the inner stator 14 and the rotor 15 [paragraph 0046].  This supports experimenting with an inner gap to outer gap ratio other than 100%, wherein the applicant claims 75% to 80% which is close to the specially disclose 100% and not outside of routine experimentation unlike for example 10% to 20%.
Applicant contends that the range is critical in order to provide the optimal radial force.
“In this case, the claimed feature - i.e., an average of the inner gap distance (51) is between 75 and 80 percent of an average of the outer gap distance (5o) - produced new and unexpected results. According to [0022] of the present application: The inventors have found that the range between 75 and 80 is optimal in many rotating electrical machines to balance the opposing inner and outer radial forces in a case of asymmetry. If the percentage is less than 75 percent, the inner radial force can dominate and if the percentage is more than 80 percent, the outer radial force can dominate." 
It is known in the prior the changing the gap distance changes the radial force as taught by (Diedrichs US 2014/0184174).  There this is not a new and unexpected result. 
Applicant contends that Kusase does not disclose that the gap ratio is a result effective variable.
“Further, Kusase fails to recognize that the gap ratio is a result-effective variable. It has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.”
In response, Kusase identifies the inner and outer gaps as a result effective variable. Specifically in paragraph 0046, Kusase sets up the relationship between decreased gaps yielding increased torque, while increased gaps lowers the occasion of rotor striking a stator upon application of a large external force or vibration to the rotating electric machine.  Kusase also goes on to specifically discloses that the inner and outer gaps can be set to different values, specifically that the outer gap G between the outer stator 13 and the rotor 15 may be set to the same value as or a different value from the inner gap G between the inner stator 14 and the rotor 15.  Therefore if the individual inner and outer gaps are a result effective variable, and Kusase discloses that the inner and outer gaps can be of different size, then this is also result effective open to experimentation to obtain the best ratio.
In response to applicant's argument that changing the size of the air gap does not change the radial force, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD ROJAS/Primary Examiner, Art Unit 2837